

EXHIBIT 10.1


PURCHASE AND SALE AGREEMENT




This Purchase and Sale Agreement (“Agreement”) is made and entered into this
19th day of June, 2007, by and between Plymouth Resource Group II, Inc., a
Louisiana corporation, (“Seller”), and Affiliated Holdings, Inc., a Texas
corporation (“Purchaser”) (sometimes herein Seller and Purchaser are
collectively called the “Parties” and, individually, called a “Party”).


RECITALS


Seller desires to sell to Purchaser, and Purchaser desires to purchase from
Seller, certain oil and gas properties and related assets on the terms and
conditions set forth in this Agreement.


NOW, THEREFORE, for and in consideration of the premises and of the mutual
covenants and agreements contained herein, Seller and Purchaser hereby agree as
follows:




ARTICLE 1
PURCHASE AND SALE


1.1 Purchase and Sale of Assets. On the Closing Date, but effective as of 7 a.m.
Central Standard Time on the 1st day of June, 2007 (the Effective Time”),
subject to the terms and conditions of this Agreement, Seller agrees to sell and
convey to Purchaser, and Purchaser agrees to purchase and pay for, the following
assets:


(a) (1) 100% of the oil, gas and mineral lease described on Exhibit A-1 as the
“North American Land Company Lease”; and (2) an undivided 50% expense-bearing
interest and 50% of a 75% net revenue interest in and to the oil, gas and
mineral leases and other mineral rights and interests described in Exhibit A-l,
together with all of Seller’s rights in respect of any pooled, communitized or
unitized acreage of which any such interest described in this Section 1.1(a)(1)
and (2) is a part (collectively, the “Leasehold Interests”);





(b) All of Seller’s right, title, and interest in and to all of the immovable,
movable and mixed property of Seller, or in which Seller owns an interest, that
is attributable or allocable to the Leasehold Interests and used or held for use
in connection with the exploration, development, operation or maintenance of any
of the Leasehold Interests or the production, treatment, measurement, storage,
gathering, transportation or marketing of oil, gas or other hydrocarbons
attributable to the Leasehold Interests (or the interests of others therein),
including, without limitation: (i) all wells, platforms, equipment and
facilities that, as of the Effective Time were used or held for use in
connection with the exploration, development, operation or maintenance of any
Leasehold Interests or the production, treatment, measurement, storage,
gathering, transportation or marketing of oil, gas or other hydrocarbons
attributable to the Leasehold Interests, including, without limitation, the
wells described in Exhibit A-2, any other wells (including saltwater disposal
wells), well equipment, casing, tanks, gas separation and field processing
units, portable and permanent well test equipment, buildings, tubing, pumps,
motors, fixtures, machinery, materials, supplies, inventory, telephone and
communication equipment, computing equipment and other equipment, pipelines,
gathering systems, power lines, telephone and telegraph lines, roads, vehicles,
gas processing plants and other property used in the operation thereof: (ii) all
oil and gas and other hydrocarbon volumes produced on or after the Effective
Time; and (iii) all other rights, privileges, benefits, powers, tenements,
hereditaments and appurtenances conferred upon Seller or the owner and holder of
the Leasehold Interests, including, without limitation, all rights, privileges,
benefits and powers of Seller with respect to the use and occupation of the
surface of, and subsurface depths under, the land covered by each Leasehold
Interest, which may be necessary, convenient or incidental to the possession and
enjoyment of such Leasehold Interest (SAVE AND EXCEPT Seller’s undivided
interest in the Empire No. 5/5-D well, as such reserved interest is more fully
described in Section 9.15 of this Agreement) (collectively, the “Related
Property”);


(c) All of Seller’s right, title, and interest in and to all original files,
records, data, information and documentation of Seller (or if originals are not
available, copies of such items) pertaining to or evidencing Seller’s use,
ownership or operation of any of the assets, or the maintenance or operation
thereof, or to any units in which any of the Leasehold Interests may be included
or to the producing, treating, measuring, processing, storing, gathering,
transporting or marketing of oil and gas attributable to the Leasehold Interests
or such units and water, brine or other minerals and products produced in
association therewith, including, without limitation, lease files, land files,
well files, production sales agreement files, division order files, title
opinions and abstracts, legal records (excluding any records or information the
disclosure of which would result in the waiver of an attorney-client privilege),
tax records, financial and accounting records, governmental, tribal and
regulatory filings and permits, environmental records, and, except to the extent
the transfer thereof may not be made without violating applicable contractual
restrictions, geological and geophysical data, seismic records, production
reports, maps, and computer software (collectively, the “Records”); and


(e) All rights of Seller in and to those instruments and agreements listed on
Exhibits A-l and B hereto, the other instruments and agreements under which
Seller’s interests in the Leasehold Interests arise, and all other agreements
and contractual rights, easements, rights-of-way, servitudes, and other rights,
privileges, and benefits to the extent relating to any asset described in
clauses (a) through (d) above, including, without limitation, all rights of
Seller in, to and under or derived from all production sales contracts,
operating agreements, pooling, unitization or communitization agreements,
purchase, exchange or processing agreements, production handling agreements,
surface leases, easements or rights-of-way, farmout or farmin agreements, dry
hole or bottom hole contribution agreements, seismic agreements, permits,
licenses, options, orders and all other contracts, agreements and instruments
relating to the exploration for, or the development, production, storage,
gathering, treatment, transportation, processing, or sale or disposal of oil,
gas, other hydrocarbons, other minerals, water, brine or other substances from
any Leasehold Interest or any units of which they are a part (collectively, the
“Rights”).


The Leasehold Interests, the Related Property, the Records, and the Rights are
herein collectively called the “Assets.”




ARTICLE 2
PURCHASE PRICE


2.1 Purchase Price; Method of Payment.


(a) The purchase price for the Assets shall be EIGHT HUNDRED THOUSAND AND NO/100
DOLLARS ($800,000) (the “Purchase Price”), to which amount shall be applied a
deposit that has been paid by Purchaser to Seller, the receipt of such deposit
and full acquittance therefor are hereby acknowledged by Seller, in the amount
of SEVEN THOUSAND FIVE HUNDRED AND NO/100 DOLLARS ($7,500), with the balance of
the Purchase Price in the amount of SEVEN HUNDRED NINETY TWO THOUSAND FIVE
HUNDRED AND NO/100 DOLLARS ($792,500) to be paid in cash at Closing.







(b) All amounts required under this Article 2 to be paid by any Party hereto to
another Party hereto shall be made by wire transfer of immediately available
funds to an account designated by the payee thereof, which designation shall be
made not later than two Business Days prior to the date such payment is due.


2.2 Allocation of Purchase Price. Seller and Purchaser agree to the following
allocation of the Purchase Price among the Assets sold hereunder for federal and
state income tax purposes only:


Interests relating to leasehold other than tangible
equipment and facilities and other assets (Leasehold) $784,650


Interests relating to tangible equipment
and facilities (Tangibles)     $ 15,350


Interests relating to all other assets    $ 0


Total Purchase Price     $800,000


The Parties agree not to take a federal or state income tax reporting position
inconsistent with such allocation.
 
 
 
 
 

--------------------------------------------------------------------------------

 



ARTICLE 3
TITLE MATTERS


3.1 Access to Assets and Seller’s Employees. Prior to the Closing Date, Seller
shall grant Purchaser such access to the Assets (including all Records) and the
employees of Seller as is necessary to permit Purchaser to conduct a thorough
due diligence investigation of the Assets and the operation thereof. The Records
shall be made available at their present location. Such access to the Assets
shall include, without limitation, the right to conduct a Phase I Environmental
Assessment and any additional environmental assessments which Purchaser
subsequently deems necessary on the basis of environmental liabilities
identified in such Phase I Environmental Assessment.


3.2 Definition of Marketable Title. As used herein, the term “Marketable Title”
shall mean, in the case of the Leasehold Interests listed on Exhibit A-1, such
right, title and interest that, except for Permitted Encumbrances:


(a) entitles Seller to receive, from its record title ownership in such
Leasehold Interests, not less than the interest set forth in Exhibit A-2 as the
“Net Revenue Interest” or “NRI” with respect to all of the oil, gas, and
hydrocarbon minerals produced, saved and marketed from each unit or well, as the
case may be, identified on Exhibit A-2, without reduction, suspension or
termination throughout the productive life of such Leasehold Interests, except
as expressly noted on Exhibit A-2;


(b) obligates Seller to bear no more than the percentage set forth in Exhibit
A-2 as the “Working Interest” or “WI” with respect to all of the costs and
expenses relating to the operations on and the maintenance and development of
each unit or well, as the case may be, identified on Exhibit A-2, without
increase throughout the productive life of such Leasehold Interests, except as
expressly noted on Exhibit A-2; and


(c) is free and clear of all liens, mortgages, pledges, claims, charges,
options, calls on production, preferential purchase rights, requirements for
consent to assignment which would apply to the transactions contemplated hereby
and other encumbrances and title defects.


3.3 Definition of Permitted Encumbrances. As used herein, the term “Permitted
Encumbrances” shall mean:


(a) lessors’ royalties, overriding royalties, reversionary interests and similar
burdens (including calls on production or the right of a lessor to take
production in kind) affecting a Leasehold Interest if the net cumulative effect
of such burdens does not operate to reduce the interest of Seller with respect
to all oil and gas produced from any units or wells below the “Net Revenue
Interest” or “NRI” set forth in Exhibit A-2 for such units or wells;


(b) division orders and sales contracts terminable without penalty upon no more
than 30 days’ notice to the purchaser of production;


(c) preferential rights to purchase and required consents to assignments and
similar agreements with respect to which waivers or consents are obtained from
the appropriate parties or the appropriate time period for asserting the rights
has expired without an exercise of such rights;


(d) materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s, tax, and other similar liens or charges arising in the ordinary
course of business for obligations that are not yet due; and


(e) easements, rights-of-way, servitudes, permits, surface leases and other
rights of third parties in respect of surface operations, to the extent same do
not have a material adverse affect on any of the Assets and/or the use and
enjoyment thereof.




ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER


For the purpose of this Agreement, “Knowledge” means the actual current
awareness by Terrence T. O’Donnell (as to Seller’s knowledge) of the fact in
question at the time in question, and
shall not include any imputed, implied or constructive knowledge and awareness.
Knowledge shall be deemed to exist only if there is documentary evidence that
the foregoing definition has been satisfied beyond a reasonable doubt.


Seller represents and warrants to Purchaser that:


4.1 Existence. Seller is a corporation duly organized, validly existing and in
good standing under the laws of the State of Louisiana and is duly qualified to
carry on its business in the State of Louisiana.


4.2 Power. Seller has the corporate power and authority to enter into this
Agreement and perform this Agreement and the transactions contemplated hereby.
The execution, delivery and performance of this Agreement by Seller, and the
consummation of the transactions contemplated hereby, will not: (a) violate or
conflict with any provision of the articles of incorporation, other
organizational documents, or bylaws of Seller; (b) violate or conflict with any
material agreement or instrument to which Seller is a party or by which Seller
or any of the Leasehold Interests are bound; (c) violate or conflict with any
judgment, order, ruling, or decree applicable to Seller as a party in interest;
(d) violate or conflict with any law, rule or regulation applicable to Seller;
or (e) result in the creation or imposition of any lien, charge or other
encumbrance upon the Assets.


4.3 Authorization. The execution, delivery and performance of this Agreement and
the transactions contemplated hereby have been duly and validly authorized by
all requisite corporate action on the part of Seller. This Agreement has been
duly executed and delivered on behalf of Seller, and at Closing all documents
and instruments required hereunder to be executed and delivered by Seller shall
have been duly executed and delivered. This Agreement does, and such documents
and instruments shall, constitute legal, valid and binding obligations of Seller
enforceable against Seller in accordance with their terms, subject, however, to
the effect of bankruptcy, insolvency, reorganization, moratorium and similar
laws from time to time in effect relating to the rights and remedies of
creditors, as well as to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law) and the
power of a court to deny enforcement of remedies generally based upon public
policy.


4.4 Brokers. Seller has incurred no obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees in respect of the matters provided for
in this Agreement that will be the responsibility of Purchaser; and any such
obligation or liability that might exist shall be the sole obligation of Seller.


4.5 Foreign Person. Seller is not a “foreign person” within the meaning of the
Internal Revenue Code of 1986, as amended, (hereinafter called the “Code”),
Section 1445 and 7701 (i.e., Seller is not a nonresident alien, foreign
corporation, foreign partnership, foreign trust or foreign estate as those terms
are defined in the Code and any regulations promulgated thereunder).


4.6 Litigation. To the best of Seller’s Knowledge, except as set forth in
Exhibit 4.6:


(a) there is no suit, action, investigation, or other proceeding pending or
threatened against Seller or otherwise involving the Assets (except for suits,
actions, investigations or proceeding relating to the oil and gas industry
generally to which Seller is not a named party), that could reasonably be
expected to adversely affect any of the Assets, including, without limitation,
Seller’s title thereto, the value thereof, operations thereon, or the marketing
of production therefrom;


(b) there is no suit, action, investigation, or other proceeding pending or
threatened against Seller that could reasonably be expected to adversely affect
the ability of Seller to perform its obligations under this Agreement or that
could reasonably be expected to prevent, delay or hinder the consummation of the
transactions contemplated hereby; and


(c) Seller has not received any notice that it has been charged with any
violation of, or threatened with a charge of a violation of, any Legal
Requirement (as defined below), which violation might reasonably be expected to
adversely affect any of the Assets, and to the knowledge of Seller, no third
party has been charged with any violation of any Legal Requirement which
violation might reasonably be expected to adversely affect the Assets.


As used in this Agreement, “Legal Requirement” shall mean any law, statute,
ordinance, decree, requirement, order, judgment, rule or regulation of,
including the terms of any license, permit or authorization issued by, any
federal, state, local or tribal authority, agency, or regulatory authority with
jurisdiction over the Assets or the Parties.


4.7 Basic Documents. To the best of Seller’s Knowledge, the documents and
instruments creating or giving rise to the Leasehold Interests and all
agreements, contracts, easements, rights-of-way and other surface use rights,
and all governmental and tribal licenses, permits, approvals and other
authorizations necessary to own, maintain and operate the Assets in compliance
with applicable laws and in the manner in which they have historically been
owned, maintained and operated (all such documents and instruments being herein
referred to as the “Basic Documents”), are in full force and effect and no
breach or default exists thereunder. Except as set forth on Exhibit 4.7, the
Basic Documents: (a) do not subject all or any portion of the Assets to any tax
partnership or to any obligation requiring a partnership income tax return to be
filed under the application of Subchapter K of Chapter 1 of Subtitle A of the
Code, or any similar state statute, and Seller has complied with all conditions
necessary to maintain a valid election to be excluded from said Subchapter K:
and (b) if assumed by Purchaser at Closing, would not subject Purchaser to any
area of mutual interest, non-competition or similar provision restricting
Purchaser from independently conducting operations in any geographic area.
Except as set forth in Exhibit 4.7, neither Seller nor, to the best of Seller’s
knowledge, any other party to the Basic Documents: (i) is in breach or default,
or with the lapse of time or the giving of notice, or both, would be in breach
or default, with respect to any of its obligations thereunder; or (ii) has given
or threatened to give notice of any default under, has made or threatened
inquiry into any possible default under, or begun or threatened action to alter,
terminate, rescind or procure a judicial reformation of, any Basic Document or
any provision thereof. There are no amounts claimed to be due to Seller in
respect of the Assets that are being held in suspense because of a dispute as to
title to such Assets or for any other reason, and Seller is currently being paid
its Net Revenue Interest specified on Exhibit A-2 for each unit or well listed
thereon without indemnity or guarantee other than those customarily found in
division orders and other similar agreements and documents.


4.8 Compliance with Laws. To the best of Seller’s Knowledge, except as set forth
in Exhibit 4.8, all operations (including, without limitation, the exploration
and development of all leases, the drilling, completion and production of all
wells thereon, and the marketing of all production therefrom) relating to the
Leasehold Interests have been conducted in compliance with, and all items of
tangible personal property and fixtures constituting part of the Assets conform
with, all Legal Requirements, including, but not limited to the following
(herein called “Environmental Laws”): any and all laws, statutes, ordinances,
rules, regulations, orders or determinations of any tribal authority or other
governmental authority pertaining to health or the environment, including,
without limitation, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), as
amended, the Federal Water Pollution Control Act, as amended, the Occupational
Safety and Health Act of 1970, as amended, the Resource Conservation and
Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking Water Act, as
amended, the Toxic Substances Control Act, as amended, the Hazardous & Solid
Waste Amendments Act of 1984, as amended, the Superfund Amendments and
Reauthorization Act of 1986, as amended, the Hazardous Materials Transportation
Act, as amended, any state laws pertaining to the handling of oil and gas
exploration or production wasted or the use, maintenance and closure of pits and
impoundments, and other environmental conservation or protection laws. For
purposes of this Agreement, the terms “hazardous substance” and “release” (or
“threatened release”) have the meanings specified in CERCLA, and the terms
“solid waste” and “disposal” (or “disposed”) have the meanings specified in
RCRA; provided, however, that: (i) to the extent the laws of the jurisdiction
wherein the Assets are located establish a meaning for “hazardous substance,”
“release,” “solid waste” or “disposal” that is broader than that specified in
either CERCLA or RCRA, such broader meaning shall apply; and (ii) the terms
“hazardous substance” and “solid waste” shall include all oil and gas
exploration and production wastes that may present an endangerment to public
health or welfare or the environment, even if such wastes are specifically
exempt from classification as hazardous substances or solid wastes pursuant to
CERCLA or RCRA or the state analogues to those statutes. For purposes of this
Agreement, the term “governmental authority” includes the United States, the
state, county, parish, city, tribal and political subdivisions in which the
Assets are located or which exercises jurisdiction over any of the Assets, and
any agency, department, commission, board, bureau or instrumentality, or any of
them, that exercises jurisdiction over any of the Assets. The Parties
acknowledge that the representations and warranties contained in this Section
4.8 are subject to and limited by the provisions of Section 9.1.1 of this
Agreement.


4.9 Governmental Licenses. To the best of Seller’s Knowledge, except as set
forth in Exhibit 4.9, Seller has obtained all governmental and tribal permits,
licenses and other authorizations required by any governmental authority to own
and operate the Assets; all such authorizations are in full force and effect;
and no violations exist thereunder. No proceeding is pending or threatened
relating to the challenging, revocation or limitation of any such license or
authorization.


4.10 Lease Obligations. To the best of Seller’s Knowledge, except as set forth
in Exhibit 4.10: (a) with respect to the oil, gas and other mineral leases
included on Exhibit A-1, there are no royalty provisions (other than those
allowing a lessor the right to take in kind and other than royalties due to
governmental entities) requiring the payment of royalty on any basis other than
proceeds actually received by the lessee; (b) there are no Leasehold Interests
which are subject to a fixed term of duration; and (c) there are no unfulfilled
drilling obligations affecting the Leasehold Interests, other than provisions
requiring optional drilling as a condition of maintaining or earning all or a
portion of a lease, and all royalties, rentals and other payments due in respect
of the Leasehold Interests have been timely paid and all other conditions
necessary to keep such properties and interests in full force and effect during
their primary term, and thereafter if commercial production has been established
thereon or on lands unitized or pooled therewith, have been fully performed.


4.11 Obligations Relating to Operations. With respect to operations relating to
the Assets, except as set forth on Exhibit 4.11: (a) there are no gas
production, processing, sales, transportation or other imbalances as of the
Effective Time between Seller and any third party; (b) there are no material
non-consent operations with respect to any Leasehold Interest which have
resulted or will result in a temporary or permanent increase or decrease in
Seller’s interest in such Leasehold Interest from that set forth on Exhibit A-2
for the applicable unit or well; (c) there are no binding commitments with
respect to the Assets that will result in Purchaser incurring after the Closing
Date capital expenditures with respect to any one unit or well in excess of
$5,000, or $25,000 with respect to the Assets in the aggregate.


4.12 Operations Since the Effective Time. Except as set forth in Exhibit 4.12,
since the Effective Time:


(a) Seller has caused the Assets to be developed, maintained and operated in a
good and prudent manner and in substantially the same manner as the Assets were
developed, maintained and operated prior to the Effective Time;


(b) Seller has not sold, assigned, transferred, farmed out, conveyed or
otherwise disposed of any of the Assets, except for the sale of hydrocarbons in
the ordinary course of business;


(c) Seller has not, to the extent related to the Assets, made any major change
in the character of its business or operations or otherwise conducted its
business and operations other than in accordance with standard industry
practices;


(d) Seller has not permitted any leases or material rights with respect to the
Assets to expire, or waived any material rights with respect to the Assets;


(e) Seller has not entered into any agreement or made any commitment (other than
this Agreement) to take any of the actions referred to in clauses (a) through
(d) above; and


(f) there have been no fires, blow-outs or other casualties (above or below the
surface of the ground) which affected any of the Assets.


4.13 Marketing of Production; Suspended Funds. (a) Except as set forth in
Exhibit 4.13:


(i) Seller has not received, as of the Effective Time, any advance,
“take-or-pay,” or other similar payments under production sales contracts that
entitle the purchasers to “make-up” or otherwise receive deliveries of
hydrocarbons at any time after the Effective Time without paying at such time
the full market price therefor, nor has Seller received any payments with
respect to, or in lieu of or in satisfaction for any take-or-pay obligations of
purchasers of Seller’s hydrocarbons deliverable under any contracts covering any
of the Leasehold Interests on or after the Effective Time;


(ii) Seller has not received prior to the Effective Time payments for production
which are currently subject to refund;


(iii) none of the Leasehold Interests are subject to any: (A) dedication under
production sales contracts with terms in excess of 31 days; (B) production
gathering agreements not terminable without cause on 30 days advance written
notice; or (C) calls on, or preferential rights to purchase, hydrocarbons
produced therefrom.


 
(b) Exhibit 4.13 sets forth a list of all funds held in suspense by Seller on
the date hereof that are attributable to the Leasehold Interests, a description
of the source of such funds and the reason they are being held in suspense, the
agreement or agreements under which such funds are being held and the name or
names of the parties claiming such funds or to whom such funds are owed.


4.14 Taxes. Except as set forth in Exhibit 4.14, all ad valorem, property,
production, severance, sales, use, and similar taxes and assessments based on or
measured by the ownership of the Assets or the production of hydrocarbons or the
receipt of proceeds therefrom that have become due and payable with respect to
the Assets (collectively, “Taxes”) have been, or will be, paid timely and all
tax and information returns to tax authorities required to be filed with respect
to the Assets have been, or will be, filed timely. Seller shall be responsible
for paying all Taxes prorated through May 31, 2007, based upon all assessments
up to and including calendar year 2007, regardless of when: (i) the 2007
assessment is issued; and (ii) Taxes for 2007 are paid. Exhibit 4.14 identifies
all audits or examinations pending or presently being conducted by any taxing
jurisdiction or regulatory authority and a summary of the likely outcomes of any
such audit or examination. Seller and Purchaser shall cooperate fully, as and to
the extent reasonably requested, in connection with the filing of any tax
returns relating to Taxes and any audit, litigation or other proceeding with
respect to such tax returns.


4.15 Preferential Rights and Restrictions on Assignment. To the best of Seller’s
Knowledge, except as set forth in Exhibit 4.15, none of the Leasehold Interests
are subject to any preferential rights to purchase or restrictions on
assignment, including, but not limited to, contractual or statutory requirements
for consents from third parties, including, but not limited to, any governmental
authority, to any assignment.


4.16 Improvements, Personalty, Equipment and Fixtures. Except as set forth in
Exhibit 4.16, all wells, platforms, fixtures, facilities, improvements,
pipelines, personal property and equipment constituting a part of the Assets:
(a) are in a good and operable state of repair so as to be adequate for normal
operations in accordance with standard industry practice in the areas in which
they are operated; (b) are adequate together with all related Assets to comply
with the requirements of all applicable contracts, including sales contracts;
and (c) meet and comply with all applicable Legal Requirements.


4.17 Wells. To the best of Seller’s Knowledge, all of the wells in which Seller
has an interest by virtue of its ownership of the Leasehold Interests have been
drilled and completed within the boundaries of such Leasehold Interests or
within the limits otherwise permitted by contract, pooling or unit agreement,
and by law; and, except as set forth on Exhibit 4.17, no such well is subject to
penalties on allowables because of any over production or any other violation of
applicable Legal Requirements that would prevent such well from being entitled
to its full legal and regular allowable from and after the Effective Time as
prescribed by any governmental authority. Exhibit 4.17 also sets forth the
current production and allowable for each unit or well comprising a part of the
Assets.


4.18 Environmental Matters. To the best of Seller’s Knowledge, except as set
forth in Exhibit 4.18:


(a) the Assets do not violate any order or requirement of any governmental
authority or any Environmental Laws, nor are there any agreements or contracts
covering any of the Assets or conditions existing on or resulting from the
operations of the Assets that may give rise to any on-site or off-site surface
restoration or remedial obligations under any Environmental Laws or any such
agreements or contracts;


(b) without limitation of clause (a) above, the Assets are not in violation of
or subject to any existing, pending or threatened action, suit, investigation,
inquiry or proceeding by or before any court, any applicable tribal authority or
any other governmental authority;


(c) during the term of Seller’s ownership of the Assets (and prior thereto to
the knowledge of Seller), all notices, permits, licenses or similar
authorizations, if any, required to be obtained or filed in connection with the
Assets, including, without limitation, those relating to the past or present
treatment, storage, disposal or release of a hazardous substance or solid waste
into the environment, have been duly obtained or filed, and Seller is in
compliance with the terms and conditions of all such notices, permits, licenses
and similar authorizations;


(d) during the term of Seller’s ownership of the Assets (and prior thereto to
the knowledge of Seller), and since the effective date of the relevant
requirements of RCRA, all hazardous substances or solid waste generated at or as
a result of the Assets has been transported, treated and disposed of only by
carriers maintaining valid authorizations under RCRA and any other Environmental
Laws and only at treatment, storage and disposal facilities maintaining valid
authorizations under RCRA and any other Environmental Law; and


(e) during the term of Seller’s ownership of the Assets (and prior thereto to
the knowledge of Seller), no hazardous substance or solid waste has been
disposed of or otherwise released (including, without limitation, discharges or
releases into pits) and there has been no threatened release of any hazardous
substances or solid waste on, to or as a result of the Assets (including the
land covered by the Assets or on which any of the Assets are situated) except in
compliance with Environmental Laws, and there are no storage tanks or other
containers on or under any of the Assets from which hazardous substances,
petroleum products or other contaminants may be released into the surrounding
environment.


The Parties acknowledge that the representations and warranties contained in
this Section 4.18 are subject to and limited by the provisions of Section 9.1.1
of this Agreement.




ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser represents and warrants to Seller that:


5.1 Existence. Purchaser is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Texas, and is duly qualified to
carry on its business in the jurisdiction where the Assets are located.


5.2 Power. Purchaser has the corporate power and authority to enter into and
perform this Agreement and the transactions contemplated hereby. The execution,
delivery and performance of this Agreement by Purchaser, and the consummation of
the transactions contemplated hereby, will not violate or conflict with: (a) any
provision of the articles of incorporation, other organizational documents, or
bylaws of Purchaser; (b) any material agreement or instrument to which Purchaser
is a party or by which Purchaser is bound; (c) any judgment, order, ruling, or
decree applicable to Purchaser as a party in interest; or (d) any law, rule, or
regulation applicable to Purchaser.


5.3 Authorization. The execution, delivery and performance of this Agreement and
the transactions contemplated hereby have been duly and validly authorized by
all requisite corporate action on the part of Purchaser. This Agreement has been
duly executed and delivered on behalf of Purchaser, and at Closing all documents
and instruments required hereunder to be executed and delivered by Purchaser
shall have been duly executed and delivered. This Agreement does, and such
documents and instruments shall, constitute legal, valid and binding obligations
of Purchaser enforceable against Purchaser in accordance with their terms,
subject, however, to the effect of bankruptcy, insolvency, reorganization,
moratorium and similar laws from time to time in effect relating to the rights
and remedies of creditors, as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and the power of a court to deny enforcement of remedies
generally based upon public policy.


5.4 Brokers. Purchaser has incurred no obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees in respect of the matters provided for
in this Agreement which will be the responsibility of Seller; and any such
obligation or liability that might exist shall be the sole obligation of
Purchaser.


5.5 Due Diligence. Purchaser represents that it: (i) it has had and pursuant to
this Agreement will have prior to Closing access to the Assets and the employees
of Seller; (ii) in making the decision to enter into this Agreement and
consummate the transactions contemplated hereby, Buyer has relied solely on the
basis of its own independent investigation of the Assets; (iii) except for the
indemnity obligation of Seller contained in Section 9.1.1 of this Agreement, it
is relying solely on its own examination and inspection of the Assets for title,
environmental and all other purposes.


5.6 State Leases. Purchaser is registered with the Department of Natural
Resources, Office of Mineral Resources of the State of Louisiana (the “State
Mineral Board”) and is properly qualified to own leases of the State of
Louisiana and to obtain approval by the State Mineral Board of transfer of State
Lease 13994 pursuant to the Conveyance.




ARTICLE 6
SELLER’S CONDITIONS OF CLOSING


Seller’s obligation to consummate the transactions provided for herein is
subject to the satisfaction or waiver on or before the Closing Date of the
following conditions:


6.1 Representations and Warranties. The representations and warranties of
Purchaser contained in Article 5 shall be true and correct in all material
respects on the date of Closing as though made on and as of that date.


6.2 Performance. Purchaser shall have performed in all material respects the
obligations, covenants and agreements required hereunder to be performed by it
at or prior to the Closing.


6.3 Officer’s Certificate. Purchaser shall have delivered to Seller a
certificate of a corporate officer, dated the date of Closing, certifying on
behalf of Purchaser that the conditions set forth in Sections 6.1 and 6.2 have
been fulfilled.


6.4 Pending Matters. No suit, action or other proceeding by a non-affiliated
third party or a governmental authority shall be pending or threatened which
seeks substantial damages from Seller in connection with, or seeks to restrain,
enjoin or otherwise prohibit, the consummation of the transactions contemplated
by this Agreement.




ARTICLE 7
 PURCHASER’S CONDITIONS OF CLOSING


Purchaser’s obligation to consummate the transactions provided for herein is
subject to me satisfaction or waiver on or before the Closing Date of the
following conditions:


7.1 Representations and Warranties. The representations and warranties of Seller
contained in Article 4 shall be true and correct in all material respects on the
date of Closing as though made on and as of that date.


7.2 Performance. Seller shall have performed in all material respects the
obligations, covenants and agreements required hereunder to be performed by it
at or prior to the Closing.


7.3 Officer’s Certificate. Seller shall have delivered to Purchaser a
certificate of a corporate officer, dated the date of Closing, certifying on
behalf of Seller that the conditions set forth in Sections 7.1 and 7.2 have been
fulfilled.


7.4 Pending Matters. No suit, action or other proceeding by a non-affiliated
third party or a governmental authority shall be pending or threatened which
seeks substantial damages from Purchaser in connection with, or seeks to
restrain, enjoin or otherwise prohibit, the consummation of the transactions
contemplated by this Agreement.


7.5 Operatorship. Purchaser shall be satisfied in its sole discretion that it
will succeed to or will become operator of all units and wells comprising a part
of the Assets that were being operated by Seller at the Effective Time.


7.6 No Material Adverse Change. Since the date of this Agreement, there shall
have been no material adverse change in the value of the Assets and no event
shall have occurred that has had, or is reasonably likely to have, a material
adverse effect on the ability of Purchaser to own and operate the Assets, and
enjoy the benefits associated therewith, in the same fashion as Seller has prior
to the date hereof.
 
7.7 Satisfaction With Due Diligence. Purchaser shall be satisfied in its sole
discretion with the results of its due diligence investigation of the Assets,
including, but not limited to: (a) the operational and environmental condition
of the Assets; and (b) title to the Assets.
 
7.8 Conveyance by Seller. Pursuant to the terms of this Agreement, at Closing,
Seller shall sell, assign, transfer, and convey the Assets pursuant to the
Conveyance, as such term is hereinafter defined, to Purchaser.




ARTICLE 8
CLOSING


8.1 Time and Place of Closing. Subject to the conditions stated in this
Agreement and unless the Parties agree otherwise, the consummation of the
transactions contemplated hereby (the “Closing”) shall occur no later than 10:00
a.m. on June 19, 2007; provided, however, that if all of the conditions to
Closing set forth in Articles 6 and 7 have not been satisfied or waived by such
date or any extended date for Closing, the Party whose obligation to close is
subject to the conditions that have not been satisfied or waived shall have the
right to extend the date of Closing for successive periods of up to five
Business Days each until such conditions shall have been satisfied or waived or
until this Agreement shall have been terminated pursuant to Section 10.1. The
date Closing actually occurs is herein called the “Closing Date.” The Closing
shall be held at Purchaser’s offices located at 5075 Westheimer, Suite 975,
Houston, Texas, or at such other location as may be mutually agreed upon by
Seller and Purchaser.


8.2 Closing Obligations. At the Closing, the following events shall occur:


(a) Seller and Purchaser shall execute, acknowledge and deliver to each other
the Assignment, Bill of Sale, and Conveyance in the form of Exhibit 8.2(a)
conveying the Assets to Purchaser (the “Conveyance”). In the Conveyance
contemplated hereby, Seller shall bind itself and its respective successors and
assigns to warrant title to the Assets unto Purchaser, its successors and
assigns, against every person whomsoever lawfully claiming or to claim the same
or any part thereof by, through and under Seller, but not otherwise, and with
full substitution and subrogation of Purchaser in and to all warranties of title
heretofore made by Seller’s predecessors in title in respect of the Assets.
Further, in the Conveyance, any movable or tangible property situated on and
comprising a portion of the Assets shall be sold on an “AS IS, WHERE IS” basis
without any warranty, either express or implied, as to title, value, quality,
condition or fitness for any purpose and with all defects.


(b) Seller and Purchaser shall execute, acknowledge and deliver to each other
letters in lieu of transfer orders directing all parties paying for production
to make payment to Purchaser of proceeds attributable to production from the
Leasehold Interests after the Effective Time (to the extent such proceeds have
not previously been disbursed to Seller);


(c) Purchaser shall make the payment described in Section 2.3;


(d) Seller and Purchaser shall exchange the certificates described in Sections
6.3 and 7.3;


(e) Seller shall execute such other instruments and take such other action as
may be necessary to carry out its obligations under this Agreement; and


(f) Purchaser shall execute such other instruments and take such other action as
may be necessary to carry out its obligations under this Agreement.




ARTICLE 9
ADDITIONAL AGREEMENTS


9.1 Receipts and Credits. Subject to the terms hereof, all monies, proceeds,
receipts, credits and income attributable to the Assets: (a) for all periods of
time subsequent to the Effective Time (but only if Closing occurs) shall be the
sole property and entitlement of Purchaser, and, to the extent received by
Seller, Seller shall fully disclose, account for and transmit same to Purchaser
promptly: and (b) for all periods of time prior to the Effective Time, shall be
the sole property and entitlement of Seller and, to the extent received by
Purchaser, Purchaser shall fully disclose, account for and transmit same to
Seller promptly. Subject to the terms hereof, all costs, expenses,
disbursements, obligations and liabilities attributable to the Assets: (i) for
periods of time prior to the Effective Time, regardless of when due or payable,
shall be the sole obligation of Seller and Seller shall promptly pay, or if
inadvertently paid by Purchaser and not contested by Seller, promptly reimburse
Purchaser for and hold Purchaser harmless from and against same; and (ii) for
periods of time subsequent to the Effective Time (but only if Closing occurs),
regardless of when due or payable, shall be the sole obligation of Purchaser and
Purchaser shall promptly pay, or if inadvertently paid by Seller and not
contested by Purchaser, promptly reimburse Seller for and hold Seller harmless
from and against same.


9.1.1 Allocation of Liability. If a governmental authority issues a citation or
compliance order to Seller or Purchaser or commences any action concerning the
environmental condition of Assets prior to September 29, 2007 at 11:59 p.m.
Central Standard Time (the “Response Date”), Seller shall be liable for all
claims, liabilities, losses, costs and expenses of remedying the violations or
failures to comply but only to a maximum obligation of $50,000. If, prior to the
Response Date, no citations or compliance orders are issued or if Seller has
expended the equivalent of $50,000 remedying any violations or failures to
comply, in such event and, in all instances subsequent to the Response Date,
Purchaser shall be solely responsible for all claims, liabilities, losses, costs
and expenses related to the environmental condition of the Assets. Except as
provided in this Section 9.1.1 and Section 12.12 of this Agreement and in the
Conveyance, from and after the Response Date, Seller shall have no further
liabilities for the Assets.


9.2 Cross Indemnity. If the Closing occurs, Seller and Purchaser agree as
follows:


(a) Subject to the terms of Article 11, which shall control with respect to the
tax matters covered thereby, Purchaser agrees to indemnify, defend and hold
harmless Seller and its directors, officers, employees, agents and
representatives (the “Seller Group”) from and against any and all claims,
liabilities, losses, costs and expenses (including, without limitation, court
costs and reasonable attorneys’ fees, but excluding any amounts reimbursed from
third party insurance) (collectively, “Losses”) that are attributable to: (i) a
breach by Purchaser of its representations, warranties, covenants and agreements
hereunder; (ii) the ownership or operation of the Assets after the Closing Date;
or (iii) all claims, liabilities, losses, costs and expenses related to the
environmental condition of the Assets from and after the Response Date.


(b) Subject to the terms of Article 11, which shall control with respect to the
tax matters covered thereby, Seller agrees to indemnify, defend and hold
harmless Purchaser and its directors, officers, employees, agents and
representatives from and against any and all Losses that are attributable to:
(i) a breach by Seller of its representations, warranties, covenants and
agreements hereunder; (ii) the ownership or operation of the Assets prior to the
Closing Date; or (iii) all claims, liabilities, losses, costs and expenses
related to the environmental condition of the Assets prior to the Response Date.


(c) The indemnity, defense and hold harmless obligations set forth in Sections
9.2(a) and (b) above: (i) shall not limit or otherwise affect the scope of any
indemnities given by Purchaser to Seller, or Seller to Purchaser, pursuant to
the terms of this Agreement; (ii) shall not apply to either Party’s costs and
expenses with respect to the negotiation and consummation of this Agreement and
the transactions contemplated hereby; and (iii) are independent of and in
addition to the rights and remedies that the Parties may have at law or in
equity or otherwise for any default.


(d) In the event a Party receives written notice of the commencement of any
action or proceeding, the assertion of any claim by a third party or the
imposition of any penalty or assessment for which indemnity may be sought
pursuant to this Agreement, and such Party intends to seek indemnity from the
other Party pursuant to this Agreement, within reasonable time after notice (or
such earlier time as might be required to avoid prejudicing the indemnifying
Party's position) after receipt of such notice, such Party (the “Indemnified
Party”) shall provide the other Party (the “Indemnifying Party”) with written
notice of such action, proceeding, claim, penalty or assessment with respect to
which such indemnity has been invoked, together with a copy of such claim,
process or other legal pleading, and the Indemnified Party will fully cooperate
with the Indemnifying Party in connection therewith. In the event that the
Indemnifying Party, by the thirtieth day after receipt of notice of any such
claim (or, if earlier, by the tenth day preceding the day on which an answer or
other pleading must be served in order to prevent judgment by default in favor
of the person asserting such claim), does not elect to defend against such
claim, the Indemnified Party will (upon further notice to the Indemnifying
Party) have the right to undertake the defense, compromise or settlement of such
claim on behalf of and for the account and risk of the Indemnifying Party and at
the Indemnifying Party’s expense, subject to the right of the Indemnifying Party
to assume the defense of such claims at any time prior to settlement, compromise
or final determination thereof. If the Indemnifying Party chooses to assume the
entire defense of such claim or action (with counsel selected by it which is
reasonably satisfactory to the Indemnified Party or person), the Indemnifying
Party shall bear the entire cost of defending such claim or action. The
Indemnifying Party shall not have the right to settle any such claim or action
without the written consent of the Indemnified Party, which consent shall not be
unreasonably withheld. In the event of the assumption of the defense by the
Indemnifying Party, the Indemnifying Party shall not be liable for any further
legal or other expenses subsequently incurred by the Indemnified Party or person
in connection with such defense unless otherwise agreed in writing by the
Parties or as herein provided; provided, however, the Indemnified Party shall
have the right to participate in such defense, at its own cost. During any
period when the Indemnifying Party is contesting any claim in good faith on
behalf of the Indemnified Party, the Indemnified Party shall not pay, compromise
or settle such claim without the Indemnifying Party's consent (which shall not
be unreasonably withheld or delayed); provided, that the Indemnified Party may
nonetheless pay, compromise or settle the claim without consent during such
period, in which event it shall, automatically and without any further action on
its part, waive any right (whether or not pursuant to this Agreement) to
indemnity in respect of all liabilities relating to the claim. Failure of a
Party to give prompt notice of a claim for indemnification hereunder shall not
affect such Party’s right to indemnification hereunder except to the extent that
the Indemnifying Party shall have been materially prejudiced as a result of such
failure.


9.3 Plugging and Abandonment Matters. If Closing occurs, Purchaser agrees as
follows:


(a) as security for the plugging and abandonment obligations all wells described
on Exhibit A-2, to deliver a certificate of deposit to Seller at Closing in the
amount of EIGHTY THOUSAND AND NO/100 DOLLARS ($80,000) made payable to Purchaser
(the “Certificate of Deposit”);


(b) in replacement of the security identified in subpart (a) of this Section for
the plugging and abandonment obligations all wells described on Exhibit A-2, to
deliver a letter of credit satisfactory to Seller (the “Letter of Credit”); and


(c) to assume responsibility for plugging and abandonment of all wells described
as “Wells to be Conveyed” on Exhibit A-2 and to indemnify, defend, and hold
harmless the Seller Group from and against any Losses attributable thereto.


If the Letter of Credit is not provided to Seller within four (4) months of the
Closing Date, Purchaser will endorse the Certificate of Deposit payable to
Seller and Seller shall be entitled to the proceeds of the Certificate of
Deposit.


Seller shall retain ownership and liability for all wells described as “Wells
Not Conveyed” and “Equipment Not Conveyed” on Exhibit A-2.


9.4 Further Assurances. After Closing, Seller and Purchaser agree to take such
further actions and to execute, acknowledge and deliver such additional
documents and instruments as may be necessary or useful in carrying out the
purposes of this Agreement or of any document delivered pursuant hereto.


9.5 Records. As soon as possible following Closing, but in any event prior to
the 30th day following Closing, Seller shall make all Records available for
delivery to Purchaser at Seller’s offices in Houston, Texas. Prior to the
expiration of such thirty (30) day period, Seller shall give Purchaser full and
complete access to such Records, except to the extent same have been sent
off-site by Seller for copying.


9.6 Cooperation Regarding Operatorship. Prior to and following Closing, Seller
agrees to use its best efforts to assist and cooperate with Purchaser in
connection with its efforts to secure operatorship of the wells and units
constituting a part of the Assets.


9.7 Empire No. 5 Well. If Closing occurs, Seller and Purchaser agree that, upon
receipt by Seller (from the proceeds of production from sales of hydrocarbon
production from the Empire No. 5 well) of reimbursement for all costs and
expenses actually incurred by Seller as a result of any and all recompletion
attempts conducted on the Empire No. 5 well (such reimbursement out of
production is sometimes herein called the “Empire No. 5 Recoupment”), Seller
shall assign to Purchaser a 50% expense-bearing interest and 50% of a 75% net
revenue interest in the Empire No. 5 well pursuant to an instrument
substantially in the form of Exhibit 8.2(a). In such instrument, Seller shall
bind itself and its respective successors and assigns to warrant title to such
undivided interests in the Empire No. 5 Well unto Purchaser, its successors and
assigns, against every person whomsoever lawfully claiming or to claim the same
or any part thereof by, through and under Seller, but not otherwise, and with
full substitution and subrogation of Purchaser in and to all warranties of title
heretofore made by Seller’s predecessors in title in respect thereof. On or
before the fifteenth (15th) day of each January, April, July, and October until
the Empire No. 5 Recoupment has occurred, Seller agrees to provide Purchaser
with statements in form and substance and with appropriate supporting
documentation acceptable to Purchaser reporting: (i) the proceeds from sales of
hydrocarbon production from the Empire No. 5 well received by Seller; and (ii)
all costs and expenses actually incurred by Seller as a result of any and all
recompletion attempts conducted on Empire No. 5 well. Furthermore, Purchaser
agrees that Seller may dispose of all produced water from the Empire No. 5 well
into the salt water disposal system to be established and operated by Purchaser
on the lands on which the Assets are situated provided that: (i) any such
disposal of produced water from the Empire No. 5 well does not limit the ability
of Purchaser to dispose of its produced water from any of the Assets; and (ii)
Seller reimburses Purchaser for any extraordinary repairs that may be required
on its salt water disposal system in proportion to the produced water of Seller
from the Empire No. 5 well disposed of by means of such system.


9.8 Certain Costs. If Closing occurs, in connection with the N.E. Welsh
prospect, the N. Welsh Prospect, and the N.W. Welsh prospects more particularly
described on Exhibit A-1, Seller and Purchaser agree that, on the Closing Date,
upon delivery to Purchaser by Seller of appropriate supporting documentation
acceptable to Purchaser concerning all costs and expenses actually incurred by
Seller in connection with: (i) acquiring leases; (ii) actual invoices paid to
brokers; (iii) costs of acquiring rights-of-way; and (iii) actual payments to
unrelated third parties for crop damages, Purchaser shall reimburse Seller for
such costs and expenses in the aggregate amount not to exceed SEVENTY FIVE
THOUSAND AND NO/100 DOLLARS ($75,000).


9.9 N.E. Welsh Prospect. Seller shall own a 25% working interest in all Assets
associated with the N.E. Welsh prospect but shall not be responsible for any
costs until such time as the initial well is put on production. Purchaser shall
pay 100% of all costs associated with recompleting the initial well in the N.E.
Welsh prospect and putting such well on production. After the initial well is
put on production, Seller shall be responsible for its 25% working interest
share of all subsequent costs associated with the N.E. Welsh prospect.


9.10 N. Welsh Prospect. Seller shall own a 25% working interest in all Assets
associated with the N. Welsh prospect but shall not be responsible for any costs
until such time as the initial well reaches casing point or is plugged and
abandoned. Purchaser shall pay 100% of all costs associated with logging or
plugging and abandonment of the initial well in the N. Welsh prospect. After the
initial well is logged, Seller shall be responsible for its 25% working interest
share of all subsequent costs associated with the N. Welsh prospect.


9.11 N.W. Welsh Prospect. If drilled, Seller shall own a 25% working interest in
all Assets associated with the N.W. Welsh prospect but shall not be responsible
for any costs until such time as the initial well reaches casing point or is
plugged and abandoned. Purchaser shall pay 100% of all costs associated with
logging or plugging and abandonment of the initial well in the N.W. Welsh
prospect. After the initial well is logged, Seller shall be responsible for its
25% working interest share of all subsequent costs associated with the N.W.
Welsh prospect.


9.12 Letter Agreement with William Fruge. Purchaser acknowledges that the Oil,
Gas and Mineral Lease dated February 28, 2006, by William Fruge, as lessor, to
Seller, as lessee, is assigned pursuant to this Agreement by Seller subject to
the terms of that certain letter agreement dated April 1, 2006, a copy of which
is attached as Exhibit 9.12.


9.13 Disclaimer of Certain Warranties. Except as to the limited warranty of
title described in Section 8.2(a) and set forth in the Conveyance, the Assets
shall be sold without warranty of title, either express or implied, as to
description, title, condition, quality, fitness for purpose, merchantability or
completeness or otherwise, and with full substitution and subrogation in and to
all rights and actions of warranty which Seller has or may have against all
preceding owners and vendors. Further, any movable or tangible property situated
on and comprising a portion of the Assets is sold on an “AS IS, WHERE IS” basis
without any warranty, either express or implied, as to title, value, quality,
condition or fitness for any purpose and with all defects.


9.14 Arbitration. The Parties will attempt in good faith to resolve any
controversy or dispute arising out of or relating to this Agreement and all
existing contracts between the parties promptly by negotiations between
themselves. The negotiation process may be started by the giving of written
notice by any Party to the other Party in accordance with the terms of the
notice provision of this Agreement, and the Parties agree to negotiate in good
faith, and select an independent mediator to facilitate the negotiations and
conduct up to eight consecutive hours of mediated negotiations in Houston, Texas
within thirty (30) days after the notice is first sent. If, within ten (10) days
after the initial notice, the Parties are not able to agree upon a mediator, the
Parties shall immediately proceed to arbitration. Fees and expenses of the
mediator shall be borne equally by the Parties.
 
No litigation or other proceeding may ever be instituted at any time in any
court for any purpose, except as may be set forth in Section 9.14(f) hereof.
 
(a) If a controversy or dispute is not resolved after completion of the
negotiation process described above, then, upon notice by any Party to the other
Party (an “Arbitration Notice”) and to the American Arbitration Association (the
“AAA”), the controversy or dispute arising under or relating to this Agreement
and all existing contracts between the Parties shall be submitted to an
arbitration panel for binding arbitration in Houston, Texas, in accordance with
the AAA’s Commercial Arbitration Rules (the “Rules”). The Parties agree that
they will faithfully observe this Agreement and the Rules and that they will
abide by and perform any award rendered by the arbitration panel. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. Section
1-16. The award or judgment of the arbitration panel shall be final and binding
on all Parties and judgment upon the award or judgment of the arbitration panel
may be entered and enforced by any court having jurisdiction. If any Party
becomes the subject of a bankruptcy, receivership or other similar proceeding
under the laws of the United States of America, any state or commonwealth or any
other nation or political subdivision thereof, then, to the extent permitted or
not prohibited by applicable law, any factual or substantive legal issues
arising in or during the pendency of any such proceeding shall be subject to all
of the foregoing mandatory mediation and arbitration provisions and shall be
resolved in accordance therewith. The agreements contained herein have been
given for valuable consideration, are coupled with an interest and are not
intended to be executory contracts. The fees and expenses of the arbitration
panel will be shared by all Parties engaged in the dispute or controversy on a
basis determined to be fair and equitable by the arbitrators, taking into
account the relative fault of each Party, the relative credibility and merit of
all claims and defenses made by each Party and the cooperation, speed and
efficiency of each Party in conducting the arbitration proceeding and complying
with the Rules and with orders and requests of the arbitrators.
 
(b) Promptly after the Arbitration Notice is given, each Party will select an
arbitrator and the arbitrators so selected will in turn select an independent
and impartial third arbitrator. If the arbitrators selected by the Parties are
unable to agree on a third arbitrator, then one of the Parties shall notify the
AAA and the AAA shall select the third arbitrator. Such third arbitrator
selected in such manner shall not be entitled to compensation in excess of
compensation paid to either of the other two arbitrators. The decision of the
AAA with respect to the selection of the third arbitrator will be final and
binding in such case. Such three arbitrators will constitute the arbitration
panel.
 
(c) Within 10 days after the selection of the arbitration panel, the Parties and
their counsel will appear before the arbitration panel at a place and time in
Houston, Texas, as may be designated by the arbitration panel for the purpose of
each Party making a one hour or less presentation and summary of the case.
Thereafter, the arbitration panel will set dates and times for additional
hearings until the proceeding is concluded. The desire and goal of the Parties
is, and the arbitration panel will be advised that its goal should be, to
conduct and conclude the arbitration proceeding as expeditiously as possible.
 
(d) Any arbitral award may be enforced in a District Court of the State of Texas
sitting in Houston, Texas or in the United States District for the Southern
District of Texas, Houston Division, and, by execution and delivery of this
Agreement, the Parties hereby accept for themselves and in respect of their
property, generally and unconditionally, the nonexclusive jurisdiction of the
aforesaid courts for said purpose and the Parties hereby irrevocably waive to
the fullest extent permitted by law any objection, including, without
limitation, any objection to the laying of venue or any objection based on the
grounds of forum non conveniens, which they may now or hereafter have to the
bringing of any such action or proceeding in such respective jurisdictions.
 
(e) The arbitration panel will have no authority to award punitive or other
damages not measured by the prevailing Party’s actual damages and may not, in
any event, make any ruling, finding, or award that does not conform to the terms
and conditions of this Agreement. This limitation of damages shall apply to any
arbitration no matter when the proceeding is initiated and shall survive the
termination of this Agreement without limit.
 
(f) The provisions of this Section 9.14 relating to arbitration of disputes
shall not apply to litigation that is instituted for the sole purpose of either:
(i) compelling a Party to submit to arbitration in accordance with the
provisions of this Section 9.14; or (ii) obtaining enforcement of any award or
judgment of the arbitrator(s) issued pursuant to this Section 9.14.


9.15 Empire No. 5/5-D Well. The Parties acknowledge that the Empire No. 5/5-D
Well, Serial Nos. 217298 and 217558, (the “Empire No. 5/5-D Well”) and all
wells, equipment, and facilities associated with the Empire No. 5/5-D Well have
been retained by Seller and excluded from this transaction. If Seller institutes
a hearing before the Commissioner of Conservation of the State of Louisiana and
is authorized to produce hydrocarbons from the Empire No. 5/5-D Well, Affiliated
agrees to and shall assign to Seller all of its right, title and interest in the
Leasehold Interests as are necessary for Seller to own 100% of the working
interest attributable to the Empire No. 5/5-D Well and be entitled to receive
100% of the working interest production from the Empire No. 5/5-D Well. If a
unit is formed for the Empire No. 5/5-D Well, the acreage surrounding the
wellbore to be assigned by Purchaser to Seller shall be limited to a maximum of
thirteen (13) acres within the unit and nearest to the wellbore.




ARTICLE 10
TERMINATION


10.1 Right of Termination. This Agreement and the transactions contemplated
hereby may be terminated:


(a) At any time at or prior to Closing by mutual consent of Seller and
Purchaser; or


(b) At any time at or after June 30, 2007, by Seller or Purchaser, by the
delivery of written notice to the other Party, if the Closing shall not have
occurred by such date;


provided, however no such Party may exercise any right of termination pursuant
to this Section 10.1 if the event giving rise to such termination right shall be
due to the willful failure of such Party to perform or observe in any material
respect any of the covenants or agreements set forth herein to be performed or
observed by such Party.


10.2 Effect of Termination. If this Agreement is terminated pursuant to Section
10.1, this Agreement shall become void and of no further force or effect (except
for the provisions of Sections 4.4, 5.4, 9.14, 10.3, 12.1 through 12.13, which
shall survive such termination and continue in full force and effect); provided,
however, that, if either Party is in default of its obligations under this
Agreement at the time this Agreement is so terminated, such defaulting Party
shall continue to be liable to the other Party for damages (but in no event for
specific performance) in respect of such default and such liability shall not be
affected by such termination.


10.3 Return of Data. Purchaser agrees that if this Agreement is terminated for
any reason whatsoever, Purchaser shall use its good faith efforts to identify
and promptly return to Seller all information furnished by or on behalf of
Seller to Purchaser, its officers, employees, and representatives in connection
with this Agreement or Purchaser’s investigation of the Assets, together with
all copies, extracts or excerpts of such information.




ARTICLE 11
TAXES


11.1 Apportionment of Ad Valorem and Property Taxes. All ad valorem taxes, real
property taxes, personal property taxes and similar obligations (“Property
Taxes”) attributable to the Assets shall be apportioned as of the Effective Time
between Seller and Purchaser; provided, however, that any such taxes which are
calculated based on the value or amount of production during a given period
shall be apportioned to the period during which such production occurred,
regardless of the date on which such taxes are assessed and/or payable. The
owner of record on the assessment date shall file or cause to be filed all
required reports and returns incident to the Property Taxes and shall pay or
cause to be paid to the taxing authorities all Property Taxes relating to the
tax periods during which the Effective Time occurs.


11.2 Transfer Taxes. Purchaser shall be liable for all Transfer Taxes (as
defined below) required to be paid in connection with the sale of the Assets
pursuant to this Agreement. If the transfer of the Assets pursuant to this
Agreement is exempt from applicable Transfer Taxes, Purchaser shall, at Closing,
provide Seller with proof thereof. As used herein, the term “Transfer Taxes”
means any sales, use and excise taxes.


11.3 Other Taxes. All taxes (other than franchise and income taxes and taxes
covered by Sections 11.1 and 11.2) attributable to the Assets that are imposed
on or with respect to the production of oil, natural gas or other hydrocarbons
or minerals or the receipt of proceeds therefrom (including but not limited to
severance, production, and excise taxes) shall be apportioned between the
parties based upon the respective shares of production taken by the parties. All
such taxes that have accrued with respect to the period prior to the Closing
Date have been or will be properly paid by or on behalf of Seller and Seller
shall be responsible for filing or causing to be filed all statements, returns,
and documents incident thereto. Purchaser shall be responsible for paying or
withholding or causing to be paid or withheld all such taxes which have accrued
after the Closing Date and for filing all statements, returns, and documents
incident thereto.


11.4 Cooperation. Each Party to this Agreement shall provide the other Party
with reasonable access to all relevant documents, data and other information
(other than that which is subject to an attorney-client privilege) which may be
required by the other Party for the purpose of preparing tax returns, filing
refund claims and responding to any audit by any taxing jurisdiction. Each Party
to this Agreement shall cooperate with all reasonable requests of the other
Party made in connection with contesting the imposition of taxes.
Notwithstanding anything to the contrary in this Agreement, neither Party to
this Agreement shall be required at any time to disclose to the other Party any
tax return or other confidential tax information. Except where disclosure is
required by applicable law or judicial order, any information obtained by a
Party pursuant to this Section 11.4 shall be kept confidential by such Party,
except to the extent disclosure is required in connection with the filing of any
tax returns or claims for refund or in connection with the conduct of an audit,
or other proceedings in response to an audit, by a taxing jurisdiction.


11.5 Indemnification for Tax.


 (a) Subject to the provisions of Section 11.5(b), Seller shall indemnify
Purchaser from all liabilities for foreign, federal, state, local and Indian
Tribal taxes in respect of the ownership or operation of the Assets prior to the
Effective Time, together with penalties and interest thereon (provided such
penalties and interest do not result from the negligence, late filing, fraud or
acts of misfeasance or malfeasance of Purchaser). Seller shall be entitled to
all refunds or rebates of taxes paid in respect of the ownership or operation of
the Assets prior to the Effective Time. Subject to the provisions of Section
11.5(b), Purchaser shall indemnify Seller from all liabilities which are
assessed for foreign, federal, state, local and Indian Tribal taxes, together
with penalties and interest thereon (provided such penalties and interest do not
result from the negligence, late filing, fraud or acts of misfeasance or
malfeasance of Seller), to the extent such liabilities relate to the ownership
or operation of the Assets from and after the Effective Time; provided, however,
that such indemnity shall not apply to: (i) income taxes arising out of the
ownership of the Assets between the Effective Time and the Closing Date; (ii)
Property Taxes apportioned to Seller pursuant to Section 11.1; and (iii) other
taxes imposed on or after the Effective Time.


(b) In order for Seller or Purchaser (“Claimant”) to make a claim against the
other (“Indemnitor”) under this Article 11, Claimant shall give prompt notice to
Indemnitor of any liability for which Claimant would claim indemnification under
this Article 11, which notice shall include the circumstances surrounding such
liability. Indemnitor shall then have the right but not the obligation, to
contest such liability at its sole cost and expense by giving written notice to
Claimant of such election within 30 days after Indemnitor receives Claimant’s
notice. Should Indemnitor fail to notify Claimant within such 30-day period,
Indemnitor shall be deemed to have elected not to contest such liability. Should
Indemnitor elect (or be deemed to have elected) not to contest such liability,
Indemnitor shall pay the full amount due under Section 11.5(a) in respect of
such liability to Claimant in cash within 30 days after Indemnitor elects (or is
deemed to have elected) not to contest such liability. Except as specifically
provided in this Section 11.5 with respect to certain tax issues which must be
combined or joined with other tax issues, if Indemnitor elects to contest any
such liability, Claimant shall give Indemnitor full authority to defend, adjust,
compromise or settle such liability and any action, suit, or proceeding in which
Indemnitor contests such liability, in the name of Claimant or otherwise as
Indemnitor shall elect. In any administrative or legal proceeding, Indemnitor
shall employ counsel selected by it and reasonably acceptable to Claimant. With
respect to tax issues incident to any such liability that must be combined or
joined with one or more other tax issues which Claimant desires to contest,
Claimant and Indemnitor shall cooperate fully, and control of any administrative
legal proceeding shall rest with the Party having the greater ultimate liability
(including liability under Section 11.5(a)) for the taxes in dispute. The Party
in control may not adjust, compromise or settle taxes which are contested by or
on behalf of the other Party without the consent of the other Party. With
respect to any liability contested by Indemnitor under the terms of this Section
11.5(b), Indemnitor shall pay the full amount due under Section 11.5(a) in
respect of such liability to Claimant in cash within 30 days after the liability
is finally determined either by settlement or pursuant to the final unappealable
judgment of a court of competent jurisdiction.




ARTICLE 12
MISCELLANEOUS


12.1 Governing Law. THIS AGREEMENT AND ALL INSTRUMENTS EXECUTED IN ACCORDANCE
WITH IT SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF LOUISIANA, WITHOUT REGARD TO CONFLICT OF LAW RULES THAT WOULD DIRECT
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION, EXCEPT TO THE EXTENT THAT IT IS
MANDATORY THAT THE LAW OF SOME OTHER JURISDICTION, WHEREIN THE ASSETS ARE
LOCATED, SHALL APPLY. The laws of the state wherein the Leasehold Interests are
located shall control as to all matters pertaining to title and to the
evaluation of encumbrances placed upon such Leasehold Interests pursuant to
Section 3.3 herein.


12.2 Entire Agreement. This Agreement, including all Exhibits attached hereto
and made a part hereof constitute the entire agreement between the Parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties with respect to same (including, without limitation, the
Binding Letter of Intent executed by the Parties and dated April 3, 2007). No
supplement, amendment, alteration, modification, waiver or termination of this
Agreement shall be binding unless executed in writing by the parties hereto.


12.3 Waiver. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.


12.4 Captions. The captions in this Agreement are for convenience only and shall
not be considered a part of or affect the construction or interpretation of any
provision of this Agreement.


12.5 Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.


12.6 Notices. Any notice provided or permitted to be given under this Agreement
shall be in writing, and may be served by personal delivery or by depositing
same in the mail, addressed to the Party to be notified, postage prepaid, and
registered or certified with a return receipt requested. Notice deposited in the
mail in the manner hereinabove described shall be deemed to have been given and
received on the date of the delivery as shown on the return receipt. Notice
served in any other manner shall be deemed to have been given and received only
if and when actually received by the addressee (except that notice given by
telecopier shall be deemed given and received upon receipt only if received
during normal business hours and if received other than during normal business
hours shall be deemed received as of the opening of business on the next
Business Day). For purposes of notice, the addresses of the Parties shall be as
follows:
 
For Seller


Plymouth Resource Group II, Inc.
390 Laura Drive South
Mandeville, Louisiana 77448
Attn: Terrence T. O’Donnell, President
Telecopy No.: 985/871-5199


For Purchaser


Affiliated Holdings, Inc.
5075 Westheimer, Suite 975
Houston, Texas 77056
Attn: Kevan Casey, President
Telecopy No.: 713/402-6799


Each Party shall have the right, upon giving 10 days’ prior notice to the other
in the manner hereinabove provided, to change its address for purposes of
notice.


12.7 Expenses; Joint and Several Liability. Except as otherwise provided herein,
each Party shall be solely responsible for all of its expenses incurred in
connection with this Agreement and the transactions contemplated hereby
(including, without limitation, fees and expenses of its own counsel and
consultants).


12.8 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced under any rule of law, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in a materially adverse manner with respect
to either Party.


12.9 Publicity. With regard to all publicity and other releases issued at or
prior to the Closing concerning this Agreement and the transactions contemplated
hereby, neither Party shall issue any publicity or other release without the
prior written consent of the other Party, except as required by applicable law
or the applicable rules or regulations of any governmental body or stock
exchange.


12.10 No Third-Party Beneficiary. Except as expressly provided herein, this
Agreement is not intended to create, nor shall it be construed to create, any
rights in any third party under doctrines concerning third-party beneficiaries.


12.11 Limitation of Damages. Notwithstanding any other provision of this
Agreement (or any other agreement related hereto) to the contrary, in no event
shall either Party be liable to the other or entitled to recover incidental,
consequential, special, indirect, multiple, statutory, exemplary or punitive
damages.


12.12 Survival. The warranties, covenants and obligations of the Parties under
this Agreement shall survive the Closing. The representations of the Parties
made in this Agreement shall survive the Closing except that: (i) those certain
representations of Seller set forth and contained in Sections 4.7, 4.10 (except
to the extent covered by the warranty of title in Sections 8.2(a)), 4.11 and
4.13 shall terminate at Closing, and those certain representations of Seller set
forth and contained in Sections 4.6(c), 4.9, 4.12, 4.14, 4.15, 4.16, and 4.17
shall survive Closing but thereafter terminate at the expiration of four (4)
years after Closing; and (ii) those certain representations and warranties of
Seller contained in Sections 4.8 and 4.18 terminate on the Response Date. The
limitation of damages contained in Section 9.14 and in Section 12.11 shall
survive Closing or termination of this Agreement and shall not expire.


12.13 Counterparts; Exhibits. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. All Exhibits attached
hereto are hereby made a part of this Agreement and incorporated herein by this
reference.


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first set forth above.


SELLER:


Plymouth Resource Group II, Inc.


By:  /s/  Terrence T. O'Donnell
Terrence T. O’Donnell,
President








PURCHASER:


Affiliated Holdings, Inc.


By:  /s/  Kevan Casey
Kevan Casey,
President

